Citation Nr: 1717828	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is eligible for participation in the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to February 1981, and was discharged "under other than honorable conditions."  A July 1983 VA administrative decision found that this service was under dishonorable conditions for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The RO jurisdiction has since changed to Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant requested for a Board hearing  in June 2013. However, no hearing was scheduled. Pursuant to 38 C.F.R. § 20.700  (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107  (West 2014) (pertaining specifically to hearings before the Board). As the RO schedules hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Appellant for a hearing at his local regional office before a Veterans Law Judge (Travel Board hearing) at the earliest available opportunity. The RO should notify the Appellant and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




